413 F.2d 299
In the Matter of REGAL PETROLEUM PRODUCTS COMPANY.William E. Chambers, Trustee, Appellant.
No. 17525.
United States Court of Appeals Third Circuit.
Argued May 8, 1969.
Decided May 26, 1969.
Rehearing Denied July 3, 1969.

Lewis H. Gold, Adelman & Lavine, Philadelphia, Pa., for appellant (Sidney Chait, Philadelphia, Pa., on the brief).
Alexander N. Rubin, Fell, Spalding, Goff & Rubin, Philadelphia, Pa., for appellee (Larrick B. Stapleton, Philadelphia, Pa., on the brief).
Before McLAUGHLIN, KALODNER and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
We agree with Judge Kraft in the District Court, 287 F. Supp. 458, that in this case the Commonwealth of Pennsylvania has a valid statutory lien claim in the amount of $849.46 for its corporate taxes under Pennsylvania law. We also agree that since that lien has never been accompanied by possession of the personal property to which the lien applied, it shall be postponed in payment to the debts specified in clauses (1) and (2) of subsection (a) of section 64 of the Bankruptcy Act, 11 U.S.C.A. § 104(a).


2
The judgment of the District Court will be affirmed.